DISMISSED; Opinion Filed December 21, 2018.




                                                In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01141-CV

             IN THE INTEREST OF L.M.M., L.R.M. AND A.A.M, CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00113-W

                              MEMORANDUM OPINION
                          Before Justices Francis, Stoddart, and Schenck
                                   Opinion by Justice Stoddart
       This is an appeal in a parental termination case. In the notice of appeal, Father generally

complains about the removal process and actions by certain individuals. No final judgment has

been signed, nor has a final trial been held.

       Because appeals may generally be taken only from final judgments, we questioned our

jurisdiction over the appeal and directed Father to file a letter brief addressing our concern. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). More than ten days have passed

and, although we cautioned Father that failure to file the requested letter brief could result in

dismissal of the appeal, Father has not responded. See TEX. R. APP. P. 42.3(a), (c). Because no

final judgment has been signed, we dismiss the appeal. Id. 42.3(a); Lehmann, 39 S.W.3d 195.



                                                   /Craig Stoddart/
181141F.P05                                        CRAIG STODDART
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF L.M.M., L.R.M.                  On Appeal from the 304th Judicial District
 AND A.A.M, CHILDREN                                Court, Dallas County, Texas
                                                    Trial Court Cause No. JC-18-00113-W.
 No. 05-18-01141-CV                                 Opinion delivered by Justice Stoddart.
                                                    Justices Francis and Schenck participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of December, 2018.




                                             –2–